Citation Nr: 1420251	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-20 248 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


REMAND

The Veteran had active service from February 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for hearing loss.  In April 2013, the Veteran testified at a Board hearing at the RO.  

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for hearing loss.  

The Veteran contends that he has hearing loss as a result of his exposure to acoustic trauma while serving as a vehicle mechanic in service.  According to the Veteran, his military occupational specialty (MOS) and the military duties associated with this specialty caused him to be exposed to large vehicle noise on a daily basis.  The Veteran further states that hearing protection was not provided during his period of service.  See March 2011 Notice of Disagreement (NOD) and July 2011 substantive appeal.  

The Veteran's DD Form 214 reflects that he served on active duty from February 1971 to February 1974 and that his military occupational specialty (MOS) was that of Wheel Vehicle Mechanic.  The DD Form 214 further reflects that the Veteran received the Sharpshooter (Rifle) award in service.  

At his April 2013 hearing, the Veteran testified that his hearing loss was progressive in nature, and he first began seeking medical treatment at a VA facility for his impaired hearing five years earlier at the recommendation of his wife.  See Hearing Transcript (T.), p. 5.  However, other than his February 2011 VA audiological examination report, and the August 2011 medical addendum opinion, review of the claims file as well as the records uploaded onto the Virtual VA claims processing system reveals no additional VA treatment records pertaining to the Veteran's hearing condition.  Indeed, other than the above-referenced VA examination report and medical opinion, the evidence of record does not contain any VA treatment records pertaining to any health-related condition.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the Veteran has identified VA treatment records pertinent to his claim, and the identified VA medical records may have a bearing on his hearing loss claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain a complete copy of all medical records generated at the VA medical center (VAMC) where the Veteran has been receiving treatment or evaluation for the past six or seven years.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the name and address of the VA facility(ies) where he has sought and is currently receiving treatment or evaluation for his hearing impairment.  Then, once this information has been obtained, request from the identified VA medical facilities, a complete copy of all available records pertaining to treatment or evaluation the Veteran has received for his hearing loss, and dating from at least 2007 to the present.  Copies of such records which are available should be associated with the claims folder.  

2. Refer the entire claims folder, including newly received records, to the reviewer who provided the August 2011 medical opinion in this case.  The reviewer should be asked to comment on the newly received records and provide an explanation as to whether his opinion is changed by the additional evidence.  The reasons for the opinion should be set forth in detail.

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

